

117 HR 5074 IH: To prohibit the United States Government from charging fees to citizens or lawful permanent residents of the United States in exchange for evacuation from a foreign country due to an emergency situation of a military nature, and for other purposes.
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5074IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Gimenez introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the United States Government from charging fees to citizens or lawful permanent residents of the United States in exchange for evacuation from a foreign country due to an emergency situation of a military nature, and for other purposes.1.Prohibition on Government fees for evacuating United States persons from foreign countries due to emergency situations of a military nature(a)Sense of CongressIt is the sense of Congress that all United States citizens behind enemy lines should be rescued to the best ability of the United States Armed Forces.(b)Prohibition on charge for evacuationNotwithstanding any other provision of law, no Federal department or agency of the United States may charge any individual who is a citizen or lawful permanent resident of the United States a fee in exchange for providing the individual with an evacuation from a foreign country due to an emergency situation of a military nature.